Judge CLARK
dissenting.
Withdrawal of a guilty plea should be permitted and the judgment of conviction set aside if the plea was improperly taken, if the defendant received ineffective assistance of counsel, or if the plea bargain was broken.
The plea was improperly taken if the trial court accepted the plea without first determining that there was a factual basis for the plea as required by G.S. 15A-1022(c). This statutory requirement is similar to Rule 11 of the Federal Rules of Criminal Procedure and probably was inspired by the decision in North Carolina v. Alford, 400 U.S. 25, 27 L.Ed. 2d 162, 91 S.Ct. 160 (1970), which denied a writ of habeas corpus based on the defendant’s contention that his guilty plea was involuntary, emphasizing the fact that the trial judge heard strongly damaging evidence against the accused before accepting the plea. The factual basis for the court’s determination should be in the trial record and, where the issue is properly raised, included in the record on appeal. In the case before us the record on appeal reveals that defendant was convicted after trial on all charges in the District Court. In my opinion this was a factual basis for the plea and supported the adjudication of the trial court.
Defendant’s motion for withdrawal of his guilty plea was based on his allegation that there was a plea bargain and that he was instructed by counsel how to answer the questions asked by the trial judge. The Transcript of Plea includes the following:
“10. Have you agreed to plead as a part of a plea bargain? Before you answer, I advise you that the courts have approved plea bargaining and if there is one, you may *395advise me truthfully without fear of incurring my disapproval.
Answer: N/A
11. (If applicable) The District Attorney and your counsel have informed the court that these are all the terms and conditions of your plea:_
(a) Is this correct? Answer _
(b) Do you accept this arrangement?
Answer _”
The defendant’s motion to withdraw his plea was perfunctorily denied without hearing. In my opinion the trial court erred in failing to conduct a hearing to determine whether withdrawal of the guilty plea should be permitted, and I would remand for that purpose. See Edmondson v. State, 33 N.C. App. 746, 236 S.E. 2d 397 (1977).
From many years of experience as a trial judge, I am aware that only in rare cases is there merit in a defendant’s claim after sentence that his plea of guilty was not knowingly and voluntarily made. Nevertheless, the importance of protecting the innocent and insuring that guilty pleas are a product of free and intelligent choice requires that such claims be patiently and fairly considered by the courts.